Case: 18-15217 Doc: 43 Filed: 07/23/20 Page: 1of1

”

FILED
JUL.2 8 2020

B 2100A (Form 2100A) (12/15) UGLASB E. WEDGE

BANKRUPTCY COURT
XICT OF OKLAHOMA,

—DEPUTY

 
 
 
  

Western District of Oklahoma

In re Jo Beth Fancher , Case No. 18-15217

 

~~~ TRANSFER OF CLAIM OTHER THAN FOR SECURITY .. = _ )
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee

hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust National Association, as Trustee of.

 

 

the Bungalow Series IV Trust LSF10 Master Participation Trust
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): 16-2
should be sent: Amount of Claim: $97,381.93
c/o SN Servicing Corporation Date Claim Filed: 04/30/2019

323 Fifth Street
Eureka, CA 95501

Phone: 800.603.0836 Phone: 800.401.6587
Last Four Digits of Acct #: 5154 Last Four Digits of Acct. #: 0974

 

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

Date:_ 07/17/2020

 

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

 
